NUMBER 13-11-00550-CR
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT
OF TEXAS
 
CORPUS CHRISTI - EDINBURG
                                                        
             
 
IN RE BRIAN HOWELL
            
                                                         
 
On Petition for Writ
of Mandamus.
                                            
                         
 
MEMORANDUM OPINION
 
Before Chief Justice
Valdez and Justices Rodriguez and Garza
Memorandum Opinion Per
Curiam[1]
 
Relator,
Brian Howell, has filed what appears to be a petition for writ of mandamus alleging
that the Honorable Jose Longoria, presiding judge of the 214th Judicial
District Court of Nueces County, Texas, abused his discretion by failing to
rule on a motion filed by relator.
Having reviewed and fully considered
relator’s petition, this Court is of the opinion that relator has not shown himself
entitled to the relief requested and that the petition should be denied.  See
Tex. R. App. P. 52.8(a).  Accordingly,
relator’s petition for writ of mandamus is DENIED.
 
                                                                                                PER
CURIAM
 
Do
Not Publish. 
Tex. R. App. P. 47.2(b).
Delivered
and filed the
26th
day of August, 2011.




[1] See Tex. R. App. P. 47.4 (distinguishing opinions and memorandum
opinions), 52.8(d) (“When denying relief, the court may hand down an opinion
but is not required to do so.”).